     Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 1 of 11

                                                                              FILED IN OPP,

                                                                              TIMOT!fLM.. O'BRit

                                                                                   DEPUTY CLERK




            UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             V.                                 CASE NO. 20-CR-40097-TC-ADM

STEVEN M. SIMON,

                    Defendant.




                       PLEA AGREEMENT

      The United States of America, by and through Assistant United States Attorney,

Debra L. Barnett, and Steven M. Simon, the defendant, personally and by and through his

counsel, Marilyn Keller and James R Wyrsch, hereby enter into the following Plea

Agreement pursuant to Rule 11 of the Federal Rules of Criminal Procedure:

       1.    Defendant's Guilty Plea. The defendant agrees to plead guilty to Count

One of the Information charging a violation of 42 U.S.C. § 1320a-7b(b), that is, solicit or

receive health care kickbacks. By entering into this Plea Agreement, the defendant admits

to knowingly committing the offense, and to being guilty of the offense. The defendant

understands that the maximum sentence which may be imposed as to Count One of the
    Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 2 of 11




Information to which he has agreed to plead guilty is not more than ten (10) years of

imprisonment, not more than a $100,000.00 fine, not more than three years of supervised

release, and a $100.00 mandatory special assessment.

       2.     Factual Basis for the Guilty Plea. The parties agree the facts constituting

the offense to which the defendant is pleading guilty are as follows:

       On or before April 18, 2017, the defendant complained to a pharmaceutical
       company representative for AstraZeneca regarding the lack of speaker
       programs assigned to him on behalf of that particular pharmaceutical
       company. The defendant expressed, to this same pharmaceutical company
       representative, that his continued writing of prescriptions for Movantik, an
       AstraZeneca drug, was contingent upon the assignment of speaking
       programs or engagements which would result in payments to the defendant.
       The defendant also told this same representative that if more speaking
       engagements were not assigned to him, he would start writing prescriptions
       for competitors' products. After this encounter was disclosed by the
       representative to his/her supervisor, the pharmaceutical company conducted
       an internal investigation and concluded no future speaker engagements
       would be offered to the defendant.

       This particular pharmaceutical company's drug, and any resulting
       prescription, would have been paid for, in whole or in part, by the Medicare
       program for the defendant's patients. Medicare is a federal health care
       program.

       These events occurred in the District of Kansas.

       3.     Application of the Sentencing Guidelines. The parties request that the

Court apply the United States Sentencing Guidelines (Guidelines) to calculate the

applicable sentence and impose a sentence consistent with the Guidelines. The defendant

agrees to waive all constitutional challenges to the validity of the Guidelines. The

defendant understands and acknowledges that the Court will find, by a preponderance of

                                             2
    Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 3 of 11




the evidence, the facts used to determine the offense level, and in making its fmdings, that

the Court may consider any reliable evidence, including hearsay. Nothing in this section

prevents the parties from filing objections to the Presentence Report prepared by the United

States Probation Office, or from arguing the application of specific sections of the

Guidelines. The parties agree that the Court will determine the final Guideline range. The

parties understand this Plea Agreement binds the parties only and does not bind the Court.

       4.     Relevant Conduct. The parties have agreed to the application of the

Guidelines. Therefore, the defendant agrees that uncharged related criminal activity will

be considered as relevant conduct for purposes of calculating the offense level for the

count(s) of conviction, in accordance with United States Sentencing Guidelines (U.S.S.G.)

§ 1B1.3 and as referenced in paragraph 5(c), below.

       5.     Government's Agreements. In return for the defendant's plea of guilty as

set forth herein, the United States Attorney for the District of Kansas agrees:

       (a)    to not file any additional charges against the defendant arising out of
              the facts forming the basis for the present Information or the
              investigation under which those facts arose;

       (b)    to recommend that the loss for the count of conviction is less than
              $6,500.00 for purposes of determining the sentencing guideline range,
              while the defendant recommends a zero loss;

       (c)    to limit relevant conduct to Movantik;

       (d)    to recommend a non-custodial sentence while the defendant
              recommends probation; and

       (e)    to recommend the defendant receive a two (2) level reduction in the
              applicable offense level under U.S.S.G. § 3E1.1 for acceptance of
                                             3
    Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 4 of 11




              responsibility. In addition, if his offense level is 16 or greater, prior
              to any reduction for acceptance of responsibility, and the Court finds
              he qualifies for a two-level reduction, the United States will move at
              the time of sentencing for an additional one-level reduction for
              acceptance of responsibility because he timely notified the
              government of his intention to enter a plea of guilty.

       The United States' obligations under this Paragraph are contingent upon the

defendant's continuing to manifest an acceptance of responsibility. If the defendant denies

or gives conflicting statements as to his involvement, falsely denies or frivolously contests

relevant conduct the Court determines to be true, willfully obstructs or impedes the

administration of justice, as defined by U.S.S.G. § 3C1.1 (or willfully attempts to do so),

or has engaged in additional criminal conduct, the United States reserves the right to

petition the Court for a hearing to determine if he has breached this Plea Agreement.

       If the Court finds by a preponderance of the evidence that the defendant (1) has

breached or violated this Plea Agreement; (2) has willfully obstructed or impeded the

administration of justice, as defmed by U.S.S.G. § 3C1.1 (or willfully attempted to do so);

(3) has engaged in additional criminal conduct; or (4) has otherwise failed to adhere to this

Plea Agreement's terms, the United States shall not be bound by this Paragraph, and may

pursue any additional charges arising from the criminal activity under investigation, as well

as any charges for any perjury, false statement, or obstruction of justice that may have

occurred.

       If the Court finds the defendant has violated this Plea Agreement, he understands

and agrees that all statements he made, any testimony he gave before a grand jury or any

                                              4
    Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 5 of 11




tribunal, or any leads from such statements or testimony, shall be admissible against him

in any and all criminal proceedings. The defendant waives any rights which might be

asserted under the United States Constitution, any statute, Federal Rule of Criminal

Procedure 11(f), Federal Rule of Evidence 410, or any other federal rule that pertains to

the admissibility of any statements he made subsequent to this Plea Agreement.

       6.     Sentence to be Determined by the Court. The defendant understands that

the sentence to be imposed will be determined solely by the United States District Judge.

The United States cannot and has not made any promise or representation as to what

sentence he will receive,

       7.     Additional Agreements by the Defendant. The defendant further agrees to

the following:

       (a)    to surrender the defendant's medical license to the Board of Healing Arts by
              the date of the sentencing in this case;

       (b)    to voluntarily surrender or to relinquish the defendant's Drug Enforcement
              Administration registration; and

       (c)    to the imposition of a $100,000.00 fine.

       8.     Identification of Assets and Agreement Concerning Monetary Penalties

(Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate

fully with the United States Attorney's Office and specifically agrees as follows:

       (a)    Defendant agrees to execute a financial statement provided by the United
              States Attorney's Office and to update the statement with any material
              changes within 30 days of any such change. Defendant further agrees to
              provide all supporting documentation, including, but not limited, to copies
              of federal tax returns. The defendant agrees to disclose all assets in which
                                             5
Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 6 of 11




        defendant has any interest or which defendant exercises control, directly or
        indirectly, including those held by a spouse, nominee, or other third party, as
        well as any transfer of assets that has taken place within six years preceding
        the entry of the judgment in this criminal case. Additionally, the defendant
        agrees to periodically execute an updated financial statement at the request
        of the United States Attorney's Office until such time the judgment debt is
        paid in full.

  (b)   Defendant agrees to authorize the release of all financial information
        requested by the United States, including, but not limited to, executing
        authorization forms for the United States to obtain tax information, bank
        account records, credit history, and social security information. Defendant
        agrees the 'United States Attorney's Office may subpoena any records it
        deems relevant to conduct a full financial investigation. Defendant agrees to
        discuss or answer any questions by the United States relating to its financial
        investigation.

  (c)   Defendant agrees to submit to an examination prior to and/or after
        sentencing, which may be taken under oath, and/or may include a polygraph
        examination.

  (d)   Defendant agrees that any waivers, consents, or releases executed for the
        United States Probation Office for purposes of preparation of the Presentence
        Report may be provided to the United States Attorney's Office. All
        information defendant provided to the United States Probation Office or
        independently obtained by the United States Probation Office may be
        provided to the United States Attorney's Office.

  (e)   Defendant agrees not to encumber, transfer, or dispose of any monies,
        property, or assets under defendant's custody or control, without written
        approval from the United States Attorney's Office.

  (1)   Defendant agrees that whatever monetary penalties the Court imposes
        (including any fine, restitution, assessment, or forfeiture judgment), will be
        due and payable immediately and subject to immediate enforcement by the
        United States. Should the Court impose a schedule of payments, he agrees
        that the schedule of payments is a minimum schedule of payments and not
        the only method, nor a limitation on the methods, available to the United
        States to enforce the judgment. If defendant is incarcerated, defendant agrees
        to participate in the Bureau of Prisons' Inmate Financial Responsibility
        Program, regardless of whether the Court specifically directs participation or
                                       6
    Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 7 of 11




              imposes a schedule of payments.

       (g)    If defendant posted funds as security for defendant's appearance in this case,
              defendant authorizes the Court to release the funds to the Clerk of the United
              States District Court to be applied to the criminal monetary impositions at
              the time of sentencing.

       (h)    Defendant waives any requirement for demand of payment on any restitution,
              fine, assessment, or forfeiture judgment entered by this Court.

       (i)    Defendant agrees to notify the United States Attorney's Office within 30
              days of any change of address or other contact information until the judgment
              debt is paid in full.

       (j)    Defendant agrees the terms of this agreement shall be incorporated into the
              Judgment in a Criminal Case.

       (k)    Defendant waives the administrative requirements of the Treasury Offset
              Program, including the requirement of default, and agrees to be immediately
              included in the Treasury Offset Program allowing federal benefits and
              payments to be offset and applied to the balance of criminal monetary
              penalties.

       (1)    Defendant agrees that noncompliance with any of the terms set forth in this
              paragraph will result in a continuance of the sentencing hearing.

       9.     Withdrawal of Plea Not Permitted. The defendant understands that if the

Court accepts this Plea Agreement, but imposes a sentence with which he does not agree,

he will not be permitted to withdraw his guilty plea.

       10.    Payment of Special Assessment.            The defendant understands that a

mandatory special assessment of $100.00 per count of conviction will be entered against

him at the time of sentencing. The defendant agrees to deliver to the Clerk of the United

States District Court payment in the appropriate amount no later than the day of sentencing.

The defendant has the burden of establishing an inability to pay the required special
                                             7
Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 8 of 11
Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 9 of 11
Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 10 of 11
Case 5:20-cr-40097-TC Document 12 Filed 01/19/21 Page 11 of 11
